DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4, 6, 7, 14-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 10,691,311. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of the instant application.
Instant Application
U.S. Patent 10,691,311
1. A system of flexibly configuring graphic elements within a runtime environment of a process plant, the system comprising: one or more computing devices of the runtime environment of the process plant, the process plant including the runtime environment and a configuration environment, and the one or more computing devices including one or more processors and one or more memories; and a set of computer-executable instructions that is stored on the one or more memories and that, when executed by one or more processors, 




4. The method of claim 3, wherein the attribute defined by the particular graphic element object is one of: an animation defining a dynamic behavior, that changes based on the real-time data, of at least a portion of the particular graphic element; an event handler defining a behavior to be executed by the particular graphic element when a trigger occurs; and the property defines a characteristic of the particular graphic element.
4. The system of claim 3, wherein the addition to the definition includes an addition of at least one of a shape, a property, an animation, or an event handler.
4. The method of claim 3, wherein the attribute defined by the particular graphic element object is one of: an animation defining a dynamic behavior, that changes based on the real-time data, of at least a portion of the particular graphic element; an event handler defining a behavior to be executed by the particular graphic 

3. The method of claim 1, wherein receiving the indication of the override of the definition of the particular graphic element object comprises receiving an indication of an override of at least one of: a definition of a visual shape or content of a particular graphic element instantiated from the particular graphic element object, a definition of the link to the at least one display object, or a definition of an attribute of the particular graphic element.
7. The system of claim 6, wherein at least one of: the override includes a change to the shape of the at least the portion of the visual representation, the change to the shape including at least one of an orientation, a size, or a position of the shape; the animation of the at least the portion of the visual representation includes a behavior that dynamically changes based on received real-time data generated by the process plant; the event handler indicates a behavior of the at least the portion of the visual 

14. A method of flexibly configuring graphic elements for use in a runtime environment of a process plant, the method comprising: propagating, within the runtime environment of the process plant, an override of a definition of a particular graphic element object to a subset of a set of graphic element objects derived from the particular graphic element object, thereby modifying each graphic element object included in the subset of the set of derived graphic element objects; and causing a respective instantiation of each of one or more of the modified graphic element objects of the subset to be presented as a respective graphic element on one or more process control display views within 


3. The method of claim 1, wherein receiving the indication of the override of the definition of the particular graphic element object comprises receiving an indication of an override of at least one of: a definition of a visual shape or content of a particular graphic element instantiated from the particular graphic element object, a definition of the link to the at least one display object, or a definition of an attribute of the particular graphic element.
16. The method of claim 15, wherein the override of the definition of the particular graphic element object includes at least one of: a removal of a first portion of the definition of the particular 


4. The method of claim 3, wherein the attribute defined by the particular graphic element object is one of: an animation defining a dynamic behavior, that changes based on the real-time data, of at least a portion of the particular graphic element; an event handler defining a behavior to be executed by the particular graphic element when a trigger occurs; and the property defines a characteristic of the particular graphic element.
19. The method of claim 14, wherein the override of the definition of the particular graphic element object includes an override of at least one of a visual characteristic, a shape, a property, an animation, or an event handler of at least a portion of a visual representation of a particular 


4. The method of claim 3, wherein the attribute defined by the particular graphic element object is one of: an animation defining a dynamic behavior, that changes based on the real-time data, of at least a portion of the particular graphic element; an event handler defining a behavior to be executed by the particular graphic element when a trigger occurs; and the property defines a characteristic of the particular graphic element.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Agrusa et al.  U.S. PGPub 2009/0210814.
Regarding claims 1 and 14, Agrusa discloses a system of flexibly configuring graphic elements within a runtime environment of a process plant, the system comprising: one or more computing devices of the runtime environment of the process plant, the process plant including the runtime environment and a configuration environment, and the one or more computing devices including one or more processors and one or more memories (e.g. Fig. 1-4); and a set of computer-executable instructions that is stored on the one or more memories and that, when executed by one or more processors (e.g. Fig. 1-4), causes the system to: propagate, within the runtime environment of the process plant, an override of a definition of a particular graphic element object to a subset of a set of graphic element objects derived from the particular graphic element object, thereby modifying each graphic element object included in the subset of the set of derived graphic element objects (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22); and cause a respective instantiation of each of one or more of the modified graphic element objects of the subset to be presented as a respective graphic element on one or more process control display views within the runtime environment, the respective graphic element providing a respective visual representation of a respective process entity of the process plant, and the one or more process control display views providing indications of real-time data generated based on control of an 
 	Regarding claims 2 and 15, Agrusa discloses the system of claim 1, wherein the definition of the particular graphic element object defines at least one of a shape, a property, an animation, or an event handler of at least a portion of a particular graphic element that provides a visual representation of a particular process entity on display views of the runtime environment of the process plant (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claims 3 and 16, Agrusa discloses the system of claim 2, wherein the override of the definition of the particular graphic element object includes at least one of: a removal of a first portion of the definition of the particular graphic element object, a replacement of the first portion or a second portion of the definition of the particular graphic element object, a change to the first portion, the second portion, or a third portion of the definition of the particular graphic element object, or an addition to the definition of the particular graphic element object (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claims 4 and 17, Agrusa discloses the system of claim 3, wherein the addition to the definition includes an addition of at least one of a shape, a property, an animation, or an event handler (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claims 5 and 18, Agrusa discloses the system of claim 1, wherein the respective instantiation of each of the one or more of the modified graphic element objects comprises (i) a determination of a respective definition provided by the each of the one or more of the modified graphic element objects, and (ii) an application of the override to the determined respective definition 
 	Regarding claims 6 and 19, Agrusa discloses the system of claim 1, wherein the override of the definition of the particular graphic element object includes an override of at least one of a visual characteristic, a shape, a property, an animation, or an event handler of at least a portion of a visual representation of a particular process entity corresponding to the particular graphic element object (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claims 7 and 20, Agrusa discloses the system of claim 6, wherein at least one of: the override includes a change to the shape of the at least the portion of the visual representation, the change to the shape including at least one of an orientation, a size, or a position of the shape; the animation of the at least the portion of the visual representation includes a behavior that dynamically changes based on received real-time data generated by the process plant; the event handler indicates a behavior of the at least the portion of the visual representation of the particular process entity that is to be executed when a trigger occurs, the trigger based on the received real-time data; the override includes a change to the behavior of the at least the portion of the visual representation of the particular process entity indicated by the event handler; or the override includes a change to the trigger (e.g. defined threshold) corresponding to the event handler (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claims 8 and 21, Agrusa discloses the system of claim 1, wherein the subset of the set of derived graphic element objects is a first subset, and the set of computer-executable instructions is executable by the one or more processors to further cause the system to not propagate, within the runtime environment, the override of the definition of the particular graphic element object to a second 
 	Regarding claims 9 and 22, Agrusa discloses the system of claim 1, wherein the set of computer-executable instructions is executable by the one or more processors to further cause the system to receive a user input indicative of the override to the definition of the particular graphic element object, and the propagation is based on the received user input (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claims 10 and 23, Agrusa discloses the system of claim 9, wherein the user input is a first user input, and the set of computer-executable instructions is executable by the one or more processors to further cause the system to receive a second user input indicative of the subset of the set of derived graphic element objects (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claims 11 and 24, Agrusa discloses the system of claim 1, further comprising: a user interface to receive a query for an identification of a set of overrides (e.g. modified parameters) corresponding to the particular graphic element object, the set of overrides including the override of the definition of the particular graphic element object and the propagated overrides; and a mechanism to determine the set of overrides and provide a response to the query (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claims 12 and 24, Agrusa discloses the system of claim 11, wherein the response to the query indicates the particular graphic element object and the subset of the set of derived graphic element objects (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claims 13 and 25, Agrusa discloses the system of claim 1, wherein the respective process entity comprises at least one of: a class module, an instance of the class module, a process element 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
June 10, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116